DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “SIM card slot 6”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Part 9 in Fig 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities:
The specification should have each of the paragraphs labeled using at least 4 numerals enclosed in brackets at the start of each paragraph. See 37 C.F.R. 1.52(b)(6).  
Appropriate correction is required.
Claim Objections
Claims 14-15 are objected to because of the following informalities:  
In regards to claim 14, the claim is written in the form of an independent claim, yet it is dependent upon claim 1. The claim should be rewritten so that it is clear if this claim is intended to be an independent claim or if the claim is a dependent claim.  
In regards to claim 15, “if the received access code (30) matches the reference code” does not positively recite the claim limitations.  It is suggested to change this to -- when the received access code (30) matches the reference code -- to allow the claim limitations to be positively claimed.  
Appropriate correction is required.
Claim Interpretation
In regards to claim 3, “a SIM card slot for a SIM card or eSIM and/or a mobile telephone unit” is being interpreted as there being three possible options (or a combination of them) to meet the claim limitations:  a SIM card slot for a SIM card; a SIM card slot for an eSIM; and/or a mobile telephone unit.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, “SIM” and “eSIM” are acronyms that have not been described by their full name within the claims.  The full length of an acronym within a claim should be stated for the first occurrence of the word in each claim set.  For examination purposes, “SIM” is being interpreted as “Subscriber identity module” and “eSIM” is being interpreted as “embedded SIM”.  
Claim 6 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpsona code transfer interface and, accordingly, the identification/description is indefinite.
In regards to claim 6, “NFC”, “RFID”, and “WLAN” are acronyms that have not been described by their full name within the claims.  The full length of an acronym within a claim should be stated for the first occurrence of the word in each claim set.  For examination purposes, “NFC” is being interpreted as “Near Field Communication”, “RFID” is being interpreted as “radio-frequency identification”, and “WLAN” is being interpreted as “Wireless Local Area Network”.  
In regards to claim 15, “transferring a load to the loading carrier” is indefinite because there is no structure claimed that can transfer a load, rending the claim indefinite.  It is unclear how any of the claimed structural components would be capable of transferring a load to the loading carrier.  
In regards to claim 15, “transferring the access code to the code transfer interface upon reaching the vehicle” is unclear because it is unknown what is reaching the vehicle, rendering the claim indefinite.  For examination purposes, the claim is interpreted as though the code transfer interface reaches the vehicle.  
In regards to claim 15, “if the received access code (30) matches the reference code” seems to be incomplete and is therefore indefinite.  It is not clear what occurs after this condition is met.  For examination purposes, the claim is interpreted as though the “unlocking a vehicle door or vehicle flap of the vehicle to open the vehicle door or vehicle flap” is what occurs after this condition is met.  
In regards to claim 20, the phrase "that is preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 15 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In regards to claim 15, “a loading carrier” is recited, which can be interpreted as being a human organism, as page 5 lines 12-13 disclose that “Loading is therefore access-controlled, not only for carriers, in other words persons, but also robots or drones”.  This part of the disclosure shows that a carrier is another word for persons.  Therefore, the limitations of “transferring a load to the loading carrier” and “transporting the load to the vehicle using the loading carrier” involves patenting a human organism.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20170017920; hereinafter Stark) in view of Labonde (DE 19706898; already of record from IDS; see attached translation for citations).
In regards to claim 1, Stark discloses of a vehicle lock (Abstract) comprising: 
a locking mechanism (Para 0075, 0040) …
a receiver for receiving a reference code for a loading and/or unloading process (0057-0058, 0042, 0013-0014);
a code transfer interface for obtaining an access code (0057-0058, 0042, 0062, 0013-0015); and

However, Stark does not specifically disclose of a locking mechanism having a rotary latch and a pawl for latching the rotary latch when the vehicle lock is in a closed state.
Labonde, in the same field of endeavor, teaches of a locking mechanism having a rotary latch and a pawl for latching the rotary latch when the vehicle lock is in a closed state (Para 0024, Figs 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a locking mechanism, as taught by Stark, to include the locking mechanism having a rotary latch and a pawl for latching the rotary latch when the vehicle lock is in a closed state, as taught by Labonde, in order to allow the vehicle to securely lock and be moved between actuated and unactuated positions for the lock (Labonde Para 0024, Figs 1-2).
In regards to claim 4, Stark in view of Labonde teaches of the vehicle lock according to claim 1, wherein the code transfer interface is configured for transmitting the access code to the code transfer interface via contactless transmission (Stark Para 0027, 0062, 0015).
In regards to claim 5, Stark in view of Labonde teaches of the vehicle lock according claim 1, wherein the code transfer interface is configured to transmit the access code within a distance from the vehicle lock that is less than 100 m to the code transfer interface (Stark Para 0027).
In regards to claim 6, Stark in view of Labonde teaches of the vehicle lock according to claim 1, wherein the code transfer interface is an NFC interface, an RFID interface, a Bluetooth interface and/or a WLAN interface (Stark Para 0027).
In regards to claim 7, 
In regards to claim 8, Stark in view of Labonde teaches of the vehicle lock according to claim 1, wherein the control unit is configured to send a signal to an opening device for an automatic opening of a vehicle door or flap when the obtained access code matches the reference code (Stark Para 0067, 0069-0070, 0072-0073).
In regards to claim 9, Stark in view of Labonde teaches of the vehicle lock according to claim 8, wherein when the loading process has been completed, the control unit is configured to send a signal to a locking device for an automatic locking of the vehicle door or flap (Stark Para 0070, 0074-0075).
In regards to claim 10, Stark in view of Labonde teaches of the vehicle lock according to claim 1, wherein after the vehicle lock assumes the unlocked state, the control unit is configured to move the vehicle lock to an open state and then to the closed state, in which the vehicle lock assumes a locked state (Stark Para 0070, 0074-0075).
In regards to claim 11, Stark in view of Labonde teaches of the vehicle lock according to claim 1, wherein the control unit is configured to reset the reference code after a predefined period of time and/or after the vehicle lock has assumed the unlocked state if the obtained access code matches the reference code (Stark Para 0057-0058).
In regards to claim 12, Stark in view of Labonde teaches of the vehicle lock according to claim 1 further comprising a load receiving checking device (Stark Para 0025 and 0074).
In regards to claim 13, Stark in view of Labonde teaches of the vehicle lock according to claim 1 further comprising an indicator device (Stark Para 0038)
In regards to claim 14, the claim recites analogous subject matter with claim 1 above, and is therefore rejected on the same premise.  
In regards to claim 15, Stark in view of Labonde teaches of the method according to claim 14:
sending the reference code to the receiver using a load issuing station (Stark 0057-0058, 0042, 0013-0014, Fig 1); 

transferring a load to the loading carrier that is designated for loading into a specific vehicle (Stark Para 0030, 0035, 0066, 0070, 0073);
transporting the load to the vehicle using the loading carrier (Stark Para 0030, 0035, 0066, 0070, 0073, Fig 1);
transferring the access code to the code transfer interface upon reaching the vehicle and if the received access code matches the reference code (Stark 0057-0058, 0040, 0042, 0062, 0013-0015, 0070, 0072-0073); and
unlocking a vehicle door or vehicle flap of the vehicle to open the vehicle door or vehicle flap so that the load can be loaded (Stark 0057-0058, 0040, 0042, 0062, 0013-0015, 0070, 0072-0073).
In regards to claim 16, Stark in view of Labonde teaches of the vehicle lock according to claim 1, wherein the receiver is directly connected to a housing of the vehicle lock (Labonde Para 0028, Fig 4).
The motivation of combining Stark and Labonde is the same as that recited in claim 1 above.  
In regards to claim 17, Stark in view of Labonde teaches of the vehicle lock according to claim 5, wherein the code transfer interface is configured to transmit the access code within a distance from the vehicle lock that is less than less than 10 m to the code transfer interface (Stark Para 0027).
In regards to claim 18, Stark in view of Labonde teaches of the vehicle lock according to claim 17, wherein the code transfer interface is configured to transmit the access code within a distance from the vehicle lock that is less than less than 1 m to the code transfer interface (Stark Para 0027).
In regards to claim 19, 
In regards to claim 20, Stark in view of Labonde teaches of the vehicle lock according to claim 13, wherein the indicator device is a LED, and/or a loudspeaker, that is preferably integrated in a frame box of the vehicle lock (Stark Para 0038).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Labonde as applied to claim 1 above, and further in view of Ma et al. (US 20160371907; hereinafter Ma).
In regards to claim 2, Stark in view of Labonde teaches of the vehicle lock according to claim 1.
 However, Stark in view of Labonde do not specifically teach of the receiver is surrounded by a housing of the vehicle lock.  
Ma, in the same field of endeavor, teaches of the receiver is surrounded by a housing of the vehicle lock (Para 0120, Fig 2).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle lock according to claim 1, as taught by Stark in view of Labonde, to include the receiver is surrounded by a housing of the vehicle lock, as taught by Ma, in order to prevent the electrical components from being stolen by loosening screws on the outside of the lock (Ma Para 0120, 0149-0150, Fig 2 and 10).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Labonde as applied to claim 1 above, and further in view of Wiechers et al. (DE 102015107975; hereinafter Wiechers; already of record from IDS; see attached translation for citations).
In regards to claim 3, Stark in view of Labonde teach of the vehicle lock according to claim 1.
However, Stark in view of Labonde do not specifically teach of the receiver includes a SIM card slot for a SIM card or eSIM and/or a mobile telephone unit.
Wiechers, in the same field of endeavor, teaches of the receiver includes a SIM card slot for a SIM card or eSIM and/or a mobile telephone unit (Para 0025-0027, 0089).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shah et al. (US 20160026967) discloses of a method of delivery goods to a vehicle by checking that a set of codes match in order to open the vehicle compartment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663